Per Curiam.
This case was tried before Judge Newman and a jury, and by the defendant’s own admission plaintiff was entitled to recover at least $36.34. The jury rendered a verdict against the plaintiff of no cause of action. The Court of Errors and Appeals affirmed the judgment below. Conveyor and Equipment Co. v. Shapiro, 7 N. J. Adv. R. 1095.
The judgment of the Court of Errors and Appeals is conclusive. New trials have heretofore not been granted after a final disposition of the cause in the court of last resort.
The rule is discharged.